People v Venzen (2019 NY Slip Op 00186)





People v Venzen


2019 NY Slip Op 00186


Decided on January 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Webber, Kahn, JJ.


8082 5120/15

[*1]The People of the State of New York, Respondent,
vKavon Venzen, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Amith Gupta of counsel), and Arnold & Porter, New York (Daniel F. Gilpin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Malone of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J. at suppression hearing; Robert M. Stolz, J. at plea and sentencing), rendered May 3, 2017, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the hearing court's credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The court properly determined that the police had probable cause to arrest defendant after seeing a rapid exchange of small objects for money that reasonably appeared to be a drug transaction (see e.g. People v Jones, 90 NY2d 835 [1997]; People v James, 83 AD3d 504 [1st Dept 2011], lv denied 17 NY3d 817 [2011]; People v Frierson, 61 AD3d 448 [1st Dept 2009], lv denied 12 NY3d 915 [2009]). The record also supports the hearing court's alternative finding that, irrespective of probable cause, defendant abandoned a bag containing drugs as the officers approached and identified themselves (see People v Boodle, 47 NY2d 398, 402-404 [1979], cert denied 444 US 969 [1979]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2019
CLERK